Exhibit 10.1

PERFORMANCE GOALS FOR THE CHIEF EXECUTIVE OFFICER’S

2009 FISCAL YEAR BONUS

 

Performance Criteria

  

Goals and Minimum and Maximum Thresholds

   Allocation of
Target Amount
($) (1) San Jose Water Company Return on Equity for the 2009 Fiscal Year   

Target Goal: 10.13%

 

Minimum Threshold: At least 9.13%

 

Maximum Goal: At least 11.13%

   $ 79,170 Compliance (Environmental)    Maximum Goal: Zero water quality or
other environmental violations (Target Goal and Minimum Threshold are not
applicable).    $ 19,790

San Jose Water Company

Operational Goals (2)

  

Target Goal: Achieve 80% of identified key water industry objectives measured
primarily in terms of service, reliability and efficiency.

 

Minimum Threshold: Achieve 70% of identified water industry objectives.

 

Maximum Goal: Achieve 90% of identified key water industry objectives.

   $ 19,790

 

(1) The 2009 target bonus amount is equal to $118,750 (or 25 percent of
Mr. Roth’s base salary) which is the level of target bonus provided pursuant to
his employment agreement. Mr. Roth’s 2009 base salary is $475,000. The actual
bonus may range from 0 percent to 150 percent of the target amount based on the
Committee determination of the achievement of the performance goals:

 

  •  

If the goal is attained, 100 percent of the allocated amount will be paid.

 

  •  

If only the minimum threshold is attained, then 50 percent of the allocated
amount will be paid.

 

  •  

If the maximum goal is attained, then 150 percent of the allocated amount will
be paid.

 

  •  

Should the actual level of attainment of any such performance goal be between
two of the designated levels, then the bonus potential will be interpolated on a
straight-line basis.

 

(2) The key water industry objectives will be established by March 31, 2009.